People v Kelly (2022 NY Slip Op 03251)





People v Kelly


2022 NY Slip Op 03251


Decided on May 18, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2020-07362 
2020-07363
2020-07364
2020-07365
2020-07366
2020-07367

[*1]The People of the State of New York, respondent,
vDaniel Kelly, appellant. (Ind. Nos. 8473/18, 2134/19, 5969/19, 6897/19; Felony Complaint Nos. 35643C/19, 37056C/19)


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from six judgments of the Supreme Court, Kings County (Dineen Ann Riviezzo, J.), all rendered September 11, 2020, convicting him of criminal possession of a controlled substance in the fifth degree under Indictment No. 8473/18, attempted criminal possession of a weapon in the second degree under Indictment No. 2134/19, criminal possession of a controlled substance in the seventh degree under Indictment No. 5969/19, criminal possession of a controlled substance in the seventh degree under Indictment No. 6897/19, criminal possession of a controlled substance in the seventh degree under Felony Complaint No. 35643C/19, and criminal possession of a controlled substance in the seventh degree under Felony Complaint No. 37056C/19, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
DUFFY, J.P., IANNACCI, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court